 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to rates ofpay, wages, hours of work, and otherconditions ofemployment and, if an understanding is reached,sign a written contract cov-ering such.understanding.The employeesin the appropriate unit are:All regularand part-time selling and nonselling employees employed atthe Employer'sPhiladelphia store, but excluding guards and supervisors asdefined inthe Act.GRUBER'S FOOD CENTER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced, or covered by any other material.If employees have any questions concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building,Walnut and Juniper Streets, Philadelphia,Pennsylvania19107, Telephone 597-7617.Tullis and Hearne Broadcasting CompanyandAmerican Fed-eration of Television and Radio Artists.Cases 21-CA-6569 and6582.June 17,1966DECISION AND ORDEROn April 13, 1966, Trial Examiner Wallace E. Royster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision. There-after, the Respondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, and the General Counsel filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent exceptions, the briefs, and theentire record in these cases, and hereby adopts the findings,' conclu-sions, and recommendations of the Trial Examiner.2i The Respondent,in its exceptions and brief,disputes the Trial Examiner's credibilityfindings.It is the Board'spolicy, however,not to overrule a Trial Examiner's resolu-tions with respect to credibility unless, as is not the case here, the clear preponderanceof all the relevant evidence convinces us that the resolutions are incorrect.StandardDry Wall Products,Inc.,91 NLRB 544, enfd. 188 F2d 362(CA. 3).2 Respondent's request for oral argument is hereby denied,as the record,exceptions, andbrief adequately present the issues and the positions of the parties.We find nomerit inRespondent's contention that it did not receive a fair hearing and that a new hearingshould be held.159 NLRB No. 57. TULLIS AND HEARNE BROADCASTING COMPANY641[The Board adopted the Trial Examiner's Recommended Order,with the following modifications :[1.Add the following to the-end of paragraph 1(a) of the TrialExaminer's Recommended Order.[", except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the NationalLabor Relations Act, as amended, as modified by the Labor-Management Reporting and Disclosure Act of 1959."[2.Add the following paragraph 1(b) to the RecommendedOrder :[" (b)Discouraging membership in or activity in behalf of Amer-ican Federation of Television and RadioArtistsby means of dis-charging or in any other manner unlawfully discriminating againstemployees in regard to hire or tenure of employment or any term orcondition of employment."[3.Add the following paragraph 1(c) to the Recommended Order :["(c)Conditioning any offer of employment upon a promise notto file unfair labor practice charges with the National Labor Rela-tions Board."[4.Substitute the following for the second indented paragraph ofthe notice attached to the TrialExaminer'sDecision :[WE WILL NOT prophesy that there will be cutbacks in theannouncing staff should a union be selected as bargaining repre-sentativeor promisemore considerate treatment if a union isrejected, or in any other manner interferewith,restrain,or coerceemployees in the exercise of their right to self-organization, toform labor organizations,to join or assist the Union, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was tried before Trial Examiner Wallace E. Royster, in San Diego,California, on September 17 and October 4, 1965.1At issue is whether Tullis andHearne Broadcasting Company, herein the Respondent,has by the discharge ofMichael C. Ambrose, Charles R. Daugherty, and Lawrence E. Boyer discriminatedagainst these individuals because of their interest in or support of American Federa-tion of Television and Radio Artists, herein the Union, and has threatened employ-ees with lessened employment opportunity in the event the Union won a representa-tion election.1 Charges were filed on March 17 and 24,1965.The complaint issued on'June 15following.All dates mentioned hereafter are in 1965 except as otherwise noted.243-084--67-vol. 159-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the ' case, upon consideration of the briefs filed andfrom my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation which owns and operates radio sta-tion KDEO in El Cajon, California.During the year preceding the issuance of thecomplaint the Respondent did a gross volume of business exceeding $100,000.Dur-ing the same period of time through operation of station KDEO the Respondentprovided services to customers outside the State of California valued in excess of$50,000.Respondent concedes, and I find, that it is an employer engaged in com-merce and in a business affecting commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn February 8, the Union filed a petition with the National Labor RelationsBoard for certification as bargaining representative of all announcers employed bystationKDEO. The election was held on March 10. Charles Daugherty, thenemployed as an announcer by the Respondent, testified that about a week beforethe election, James Price, Respondent's program director and a supervisor withinthe Act's meaning, said that the selection of the Union would ruin ail that the stalthad been working for and adversely affect the station. Price went on to say that ifthe Union won the election there might be some cutbacks in the staff.About thesame time, according to another announcer Michael Ambrose, Price said that heopposed the Union and that should it be certified it was likely that there would becuts in personnel.The testimony of Daugherty and that of Ambrose as to theseconversations is undenied and is credited.On the day of the election shortly before the voting took place, Howard Tullis,Respondent's president and owner, in separate conversations told Daugherty,Ambrose, and another announcer, Lawrence Boyer, that he and his partner, JohnHearne, had decided that the selection of a union would be detrimental to the sta-tion in that it would not be able to compete with other stations in the area.2TheUnion won the election by a vote of seven to one .3Learning of this, Tullis asked the Board agent to exhibit the ballots to Price.Theballots were produced and checked.Tullis then asked the Board agent what wouldhappen if he went out of business or filed a petition in bankruptcy.The agent an-swered in effect that these were decisions for Tullis to make.Tullis then asked ifthe Union's certification would be affected if there was a change in staff.The agentanswered that the certification was valid for 1 year.Tullis finally asked howsoon he would have to sign a contract. The agent answered that the Act did notrequire the signing of a contract but merely good-faith negotiations toward such anend.Price became Respondent's employee as program director on January 15.At theoutset he told the announcers that he desired them to achieve a certain "sound" anda few weeks later congratulated them for having accomplished this in such a shorttime.As part of his job, Price listened to the announcers as their voices cameover the air from time to time and occasionally told announcers in writing of cer-tain habits or characteristics which he desired to have corrected.According toAnnouncer Daugherty, Price said at some one or more of these staff meetings thathe was very pleased with the work that was being done and that he had no inten-tion of making any changes in personnel. Michael Ambrose and Lawrence Boyertestified to the same effect.On March 11, Price called a meeting of the announcing staff.He said that thestation could compete in sales and facilities but not in talent.Price expressed thehope that everyone would "shape up" in the next 90 days and if not everyone wouldz El Cajon lies on the outskirts of San Diego, California.KDEO competes with SanDiego radio station.8 This reflects the ballots cast by the seven announcers and that of James Price who, bysome arrangements,was permitted to vote. TULLIS AND HEARNE BROADCASTING COMPANY643"ship out."Immediately after this meeting, Price gave Ambrose a 2-week noticeof discharge.Price said that he was sorry to take this action because he felt thatAmbrose was trying to do what Price wished and offered to help Ambrose getanother job.Ambrose suggested that the discharge was attributable to the fact thatthe employees had voted for the Union. Price denied that this was so.Charles Daugherty testified that at the staff meeting on the day following the elec-tion,Price said that the station was weak in talent and that if the individualannouncers did not improve within 90 days, he would make some changes.OnMarch 15, Daugherty was given notice of termination effective 2 weeks later. Priceexplained that Daugherty was being discharged because he had failed to get the"sound" that Price wanted.Lawrence Boyer began his vacation on March 13 and returned to work the eve-ning of March 22. The next day he was given notice of termination to be effectivein 2 weeks. Price said on this occasion that Al Anthony,4 Respondent's ciireccorof operations, might give Boyer employment at another radio station owned by theRespondent in San Bernadino, California.Thereafter, Boyer had three telephoneconversations with Anthony about employment.He testified that Anthony said hehad persuaded the Respondent to give Boyer another chance and offered him a jobon condition that he file no unfair labor charge with the Board. Boyer refused theoffer.Howard Tullis testified that he had been dissatisfied with Ambrose, Daugherty,and Boyer for some period of time and that when he hired Price in January he toldPrice that he wanted these men discharged.Price answered, according to Tullis,that he wanted to make his own evaluation of the men in question and that anyaction looking toward termination should be delayed so that he might do so. Inearly February, Price told Tullis, both testified, that he was in agreement that thethree men should be let go. Before any action was undertaken to implement thisdecision, however, Tullis testified, he learned of the filing of the representation peti-tion and was advised by some employee of the Board that it would be unwise tomake any personnel changes with an election in prospect.Tullis then told Price,he testified, that discharges would be made right after the election no matter howthe men voted.Tullis testified that Daugherty as an announcer at Respondent's station in SanBernadino had attained high ratings and was a "terrific employee." For reasons ofeconomy, Tullis explained, Daugherty was discharged in San Bernadino and broughtto KDEO in early 1963 at a lower salary. For a time Daugherty was rated as thenumber one announcer in the San Diego area, but his ratings fell off.Daughertyalso became involved in such outside activities as running a radio school, Tullistestified, and became a problem because of debts which ripened into garnishments.Tullis explained in his testimony that, after more than 3 years' employment,Ambrose was discharged in May 1964, and rehired in November of that year.Atthe time of rehiring, Tullis told Ambrose that he was being given a job on atemporary basis and that he must prove he has ability to hold it.Tullis, speak-ing in general terms, said that Ambrose's work was unsatisfactory and that Ambrose,likeDaugherty, had trouble with creditors.As to Lawrence Boyer, Tullis explained that Boyer had low ratings as an announ-cer and failed to take the meter readings required of him.James Price testified that in January, Tullis said the station should be providedwith a new staff. Price then asked for opportunity to make his evaluation of themen and, at the end of January or early February, told Tullis that he agreed to thedischarge of Daugherty, Ambrose, and Boyer.The discharges were delayed, accord-ing to Price, because of the problem of replacement and that he began looking forother announcers in early February.Shortly after the discharge the Respondent hired two new announcers, FrankTerry and Fred Kimmel.Until their hire by the Respondent, both were workingfor a radio station in Fresno, California, and both were known to Price by reasonof previous employment relation.John W. Britt, who was in Respondent's employ at the time of the election as anannouncer and who quit a few days before the hearing in this matter opened, testi-fied that on March 11, the day following the election, he heard Price offer employ-ment by telephone to Kimmel or Terry.About March 17, Charles Daugherty4Actually named Almond -Fiori.. I have used Anthony throughout,this decision as beis soknown In his occupation. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified he overheard Price telephone to Terry and Kimmel saying that they were-hired.The testimony of Daugherty and- Britt concerning these telephone conversa-Al Anthony testified that he was"generally" dissatisfied with Boyer, Daugherty,and Ambrose and had recommended that the last two be discharged.He conceded-that he had spoken with Boyer about employment and that he had offered to giveBoyer a trial-at the San Bernardino station.At some point Boyer said that he wasnot interested in the offer.Anthony denied that anything about filing charges wasmentioned and explained that at the time he spoke with Boyer he knew of no suchcharges.It seems clear enough that the share of the listener market once enjoyed by sta-tionKDEO had been ebbing away.The Respondent attributed this loss in partat least to the lack of talent possessed by some of its announcers.Against thisconclusion is the fact that at times Daugherty and Ambrose have had very highindividual ratings as announcers in the San Diego broadcasting area.Ambrosetestified that Price once told him that Ambrose was too good an announcer to bekept on an all night show.Price without explanation concedes that he said this.Ambrose and Daugherty both testified that prior to the holding of the electionPrice attributed the low standing of the station to its wattage and prophesied thatwhen it was increased as expected,its competitive situation would improve.About-3weeks before the election,according to the undenied and credited testimonyof Daugherty, Price said that Daugherty had more talent than his principal com-petitor and would eventually exceed that competitor's ratings.There is testimony to indicate that employment by the Respondent carried withit an extraordinary hazard; that discharges were sometimes made for whimsical orcapricious reasons.Boyer testified,and in the absence of contradiction, I credithis testimony,that a few minutes before the election Tullis told the announcers"Prior to this time this station has been known for letting people go, but all ofthis is going to change."The significance of this quotation is not crystal clearbut considering the context of its utterance,it seems probable that Tullis was tell-ing the announcers that if they would forego the Union he would treat them withmore consideration.I do not credit the testimony of Tullis and Price that theformer told Price of his desire to discharge these three men in mid-January and thatPrice, a few weeks later, agreed to take that action.I am convinced that had theRespondent been so dissatisfied with Ambrose, Daugherty,and Boyer as it nowclaims that it was, Price would have indicated in some fashion to one or to all ofthem that because of such dissatisfaction their employment was in danger.Onthe contrary,Price praised his staff, told Daugherty that he would overcome hiscompetitor,and expressed confidence that when the broadcasting strength ofKDEO's signal was increased the station would regain its listeners.I also do notcredit the somewhat vague testimony of Price that beginning in early February hesought to line up replacements for the men later discharged.He testified that hehad an understanding with Kimmel and Terry antedating his actual employmentwith the Respondent to the effect that they would be interested in employment withKDEO when the opportunity arose. I am convinced and find that Price made nojob offer to either of these men from the time that he started work on January 15toMarch 11.The expressions of dismay coming from Tullis when the result ofthe election was made known to him are significant.What, asked Tullis, wouldhappen if he went out of business,or filed a petition in bankruptcy,or made changesin the staff?On this occasion Tullis seems to have been casting about ratherwildly to find some escape from the obligation to bargain with the Union.Whenthere appeared to be none he turned to the weapon of discharge as a means to visita penalty upon employees who had brought this misfortune upon him. Finally,Price had prophesied that a union victory would be followed by a cut in the staff.Itwas.A-consideration of all the evidence in the record leads me to conclude thatTullis, angered and disappointed with the election result, took retributive actionagainst the three men who were discharged .5I find that the Respondent discriminated against Ambrose,Daugherty,and Boyerby terminating them to discourage membership in and support for the Union andthat the Respondent thus engaged in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.5I find that the decision to discharge Boyer was made before March 22. Thus, anyfailure to take meter readings on that date is irrelevant. TULLIS AND HEARNE BROADCASTING COMPANY645In denying that he mentioned filing charges along with whatever offer of employ-ment, tentative or otherwise,he made to Boyer, Anthony asserted that he couldnot have referred to any charge relating to Boyer because he knew of none.At thetime when Anthony had his telephone conversations with Boyer, his office was inRespondent's headquarters in Los Angeles.On March 24, Boyer filed a chargewith the Board asserting that he was unlawfully terminated.Notice of this filingwas served upon the Respondent on March 25.Boyer testified that he last spoketoAnthony concerning employment on March 29. There is nothing in the recordto suggest that his recollection of the date is inaccurate and I accept his testimonyin this particular.Itwas of course on this last occasion when Boyer refused what-ever offer of employment was made. Considering the circumstance that Anthonywas then as he is now Respondent'sdirector of operations with an office atRespondent'sheadquarters,it is unlikely that by March 29 he was unaware ofBoyer's charge. I find that when he last spoke to Boyer, Anthony knew that Boyerwas asserting through the machinery of the Board that his discharge stemmed fromunlawful considerations.I credit Boyer'scircumstantial testimony that Anthonyconditioned employment upon not filing or perhaps not pursuing a charge.Byimposing such a condition through the agency of Anthony,the Respondent discrim-inated against Boyer and engaged in unfair.labor practices within the meaningof Section8(a) (4) of the Act .6By the discharges, by the condition attached to the job offer to Boyer, bythreatening cuts in the staff in the event of union victory in the election, and bysuggesting that employees would receive more considerate treatment if they rejectedthe Union, the Respondent has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7 of the Act and has thereby engagedin unfair labor practices within the meaning of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Having found that the Respondent has discriminatorily dischargedMichaelAmbrose, Charles Daugherty, and Lawrence Boyer, it will be recommended thatthe Respondent offer each of them immediate and full reinstatement to his formeror substantially equivalent position without prejudice to seniority or other rightsand privileges and make each whole for any loss of pay suffered as a result of thediscrimination by payment to each of a sum of money equal to that which he wouldhave earned in his employment from the several effective dates of discharge to thedates of offer of reinstatement less net earnings during such periods in accordancewith the formula prescribed in F.W. Woolworth Company,90 NLRB 289, togetherwith interest on such sums to be computed in accordance withIsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Tullis and Hearne Broadcasting Company is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2.American Federation of Television and Radio Artists is a labor organizationwithin the meaning of Section2(5) of the Act.3.By the discriminatory discharges of Michael Ambrose, Charles Daugherty,and Lawrence Boyer, the Respondent has engaged in unfair labor practices withinthemeaning of Section 8(a)(3) of the Act.O The complaint alleges this conditioning of employment to be a violation of Section8(a) (3) of the Act. I find it to fit more comfortably within the prohibitions ofSection 8(a) (4). 646DECISIONS OF NATIONAL LABOR- RELATIONS BOARD4.By attaching an unlawful condition to the employment offer to LawrenceBoyer, the Respondent has engaged in unfair labor practices within the meaning ofSection 8(a) (4) of the Act.5.By the discharges, by threatening cutbacks in employment should the Unionwin the election, by conditioning the employment of Boyer upon his agreement notto file unfair labor practice charges with the Board, and by promising more con-siderate treatment if the Union was rejected, the Respondent has interefered with,restrained, and coerced employees in the exercise of rights guaranteed in Section 7of the Act and has thereby engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, I recommend that Tullis and Hearne Broadcast-ing Company, El Cajon, California, its officers, agents, successors, and assigns, shall:1.Cease and desist from prophesying a cutback in personnel should the employ-ees selecttheUnion to represent them, or promising more considerate treatmentshould they reject the Union, or in any other manner interfering with, restraining,or coercing employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the Union or any other labor organization, tobargain collectively through representatives of their own choosing and to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer immediate and full reinstatement toMichaelAmbrose, CharlesDaugherty, and Lawrence Boyer and make each whole for any loss of earningssuffered as a result of the discrimination against them in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records which are neces-sary to a determination of the amounts due under the terms of this RecommendedOrder.(c)NotifyMichael Ambrose, Charles Daugherty, and Lawrence Boyer if pres-ently serving in the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective Service Act and Uni-versalMilitary Training and Service Act, as amended, after discharge from theArmed Forces.(d) Post at its radio station in El Cajon, California, copies of the attachednotice marked "Appendix." 7Copies of said notice, to be furnished by the RegionalDirector for Region 21, shall, after being duly signed by the Respondent, be postedby it immediately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places where notices to employ-ees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 21, in writing, within 20 days fromthe receipt of this Decision, what steps it has takenin compliance.87In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith." NATIONAL CAN CORPORATIONAPPENDIX647NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activity in behalf of AmericanFederation of Television and Radio Artists by means of discharge or in anyother manner unlawfully discriminate against employees in regard to hire ortenure of employment or any term or condition of employment.WE WILL NOT prophesy that there will be cutbacks in the announcing staffshould a union be selected as bargaining representative or promise consideratetreatment if a union is rejected.WE WILL NOT condition any offer of employment upon a promise not tofile unfair labor practice charges with the National Labor Relations Board.WE WILL offer to Michael Ambrose, Charles Daugherty, and LawrenceBoyer immediate and full reinstatement each to his former or substantiallyequivalent position without prejudice to his seniority or other rights andprivileges and make each whole for any loss of pay resulting from the dis-crimination against him.All our employees are free to become, remain, or refrain from becoming orremaining,members of the above-named union or any other labor organization,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8(a)(3) of the National Labor Relations Act, as amended, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.TULLIS AND HEARNE BROADCASTING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Michael Ambrose, Charles Daugherty, and LawrenceBoyer if presently serving in the Armed Forces of the United States of their rightto full reinstatement upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 849South Broadway, Los Angeles, California, Telephone 688-5229.National Can CorporationandUnited Steelworkers of America,AFL-CIO,District 31, Sub-District 4National Can CorporationandUnited Steelworkers of America,AFL-CIO,District 31, Sub-District 4, Petitioner.Cases 13-CA-6861 and 13-RC-10399.June 17,1966DECISION AND ORDEROn February 16, 1966, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled consolidated proceeding, finding that159 NLRB No. 66.